RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit Rule 206
                                            File Name: 07a0029p.06

                       UNITED STATES COURT OF APPEALS
                                       FOR THE SIXTH CIRCUIT
                                         _________________


                                                       X
                               Petitioner-Appellant, -
 FRANK L. STOKES,
                                                        -
                                                        -
                                                        -
                                                            No. 05-3020
           v.
                                                        ,
                                                         >
 JESSIE WILLIAMS, Warden,                               -
                               Respondent-Appellee. -
                                                       N
                        Appeal from the United States District Court
                       for the Southern District of Ohio at Columbus.
                   No. 99-00372—Edmund A. Sargus, Jr., District Judge.
                                           Argued: July 20, 2006
                                  Decided and Filed: January 19, 2007
       Before: KENNEDY and DAUGHTREY, Circuit Judges; ADAMS, District Judge.*
                                            _________________
                                                 COUNSEL
ARGUED: Kenneth R. Spiert, PUBLIC DEFENDER’S OFFICE, OHIO PUBLIC DEFENDER
COMMISSION, Columbus, Ohio, for Appellant. M. Scott Criss, OFFICE OF THE ATTORNEY
GENERAL, Columbus, Ohio, for Appellee. ON BRIEF: Jill E. Stone, PUBLIC DEFENDER’S
OFFICE, OHIO PUBLIC DEFENDER COMMISSION, Columbus, Ohio, for Appellant. M. Scott
Criss, OFFICE OF THE ATTORNEY GENERAL, Columbus, Ohio, for Appellee.
                                            _________________
                                                OPINION
                                            _________________
         PER CURIAM. The petitioner, Frank L. Stokes, is an Ohio prisoner serving a life sentence
following his state court conviction for rape. Shortly after we issued our decision in Abela v.
Martin, 348 F.3d 164 (6th Cir. 2003) (en banc), he filed a motion in the district court pursuant to
Rule 60(b)(6) of the Federal Rules of Civil Procedure, seeking to overturn the earlier dismissal of
his habeas corpus petition. Relying on our ruling in Abela that the time to file a petition under 28
U.S.C. § 2254 is tolled until the conclusion of the 90-day period for seeking Supreme Court review
of a state court denial of post-conviction relief, Stokes asserted that his earlier habeas corpus petition
– filed pre-Abela – was improperly dismissed as untimely by the district court. The district court
denied the petitioner’s motion, finding that he had failed to establish the “extraordinary

        *
          The Honorable John R. Adams, United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                       1
No. 05-3020           Stokes v. Williams                                                          Page 2


circumstances” necessary to support relief under Rule 60(b)(6). For the reasons set out below, we
find no abuse of discretion and affirm.
                       FACTUAL AND PROCEDURAL BACKGROUND
       Following his conviction in May 1990, petitioner Stokes unsuccessfully pursued his direct
appeals through the state court system; the state litigation culminated in an order from the Ohio
Supreme Court in July 1991 that dismissed his petition for further direct review. Stokes undertook
no additional efforts to gain his freedom prior to April 24, 1996, the effective date of the
Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214 (1996)
(AEDPA). In that legislation, Congress established a one-year period from “the date on which the
judgment became final by the conclusion of direct review” in state court for an individual to file a
timely habeas corpus petition in federal court. 28 U.S.C. § 2244(d)(1)(A). This court determined,
however, that a habeas petitioner whose conviction became final prior to the effective date of
AEDPA would be granted a one-year grace period from that April 24, 1996, date to file any
necessary habeas petition. See, e.g., Griffin v. Rogers, 399 F.3d 626, 632 (6th Cir. 2005). Thus,
individuals like Stokes were permitted to file timely petitions for issuance of the writ of habeas
corpus at any time prior to April 24, 1997, or no later than April 23, 1997.
        AEDPA further provides that “[t]he time during which a properly filed application for State
post-conviction or other collateral review with respect to the pertinent judgment or claim is pending
shall not be counted toward any period of limitation under [§ 2244(d)].” 28 U.S.C. § 2244(d)(2).
Consequently, when, on September 20, 1996, Stokes filed a petition for post-conviction relief in
Ohio state court, the one-year statute-of-limitations period was tolled after the expiration of 149 days
from the April 24 start of that limitations period. The tolling continued while the trial court and the
Ohio Court of Appeals examined Stokes’s collateral claims and found them to be without merit.
Finally, when the Ohio Supreme Court dismissed the petitioner’s post-conviction appeal on July 15,
1998, the statute-of-limitations clock again began ticking away its last 216 days toward the February
17, 1999, end of the statutory grace period. Stokes, nevertheless, did not file his habeas corpus
petition in federal district court until April 16, 1999, two months after the applicable deadline for
doing so. Stokes explained his apparent lack of diligence by arguing that “his postconviction
petition was ‘pending,’ within the meaning of § 2244(d)(2), and tolled the running of the statute of
limitations, until October 13, 1998,” when the 90-day time period expired for the petitioner to seek
a writ of certiorari from the United States Supreme Court. The district court disagreed and
dismissed that request for habeas relief as untimely.
        Seven months later, we effectively ratified the district court’s conclusion regarding Stokes’s
petition when, in another case, we held “that § 2244(d)(2) does not toll the limitations period to take
into account the time in which a defendant could have potentially filed a petition for certiorari with
the United States Supreme Court, following a state court’s denial of post-conviction relief.” Isham
v. Randle, 226 F.3d 691, 695 (6th Cir. 2000). Three years after Isham, however, we reversed course
and, in a 6-5 en banc decision, specifically held:
       [U]nder section 2244(d)(2), the statute of limitations is tolled from the filing of an
       application for state post-conviction or other collateral relief until the conclusion of
       the time for seeking Supreme Court review of the state’s final judgment on that
       application independent of whether the petitioner actually petitions the Supreme
       Court to review the case.
Abela, 348 F.3d at 172-73.
         Only 24 days after the United States Supreme Court denied certiorari in Abela, see Caruso
v. Abela, 541 U.S. 1070 (2004), Stokes filed with the district court a Rule 60(b)(6) motion seeking
relief from the original judgment entered in his habeas corpus proceeding. In that motion, the
No. 05-3020           Stokes v. Williams                                                         Page 3


petitioner argued that, under the circuit rule announced in Abela, his habeas corpus petition would
now be considered timely and that he should thus be accorded the opportunity to present his federal
constitutional claims to a federal judge. The district court, however, quoting from this court’s
decision in Blue Diamond Coal Co. v. Trustees of United Mine Workers of America Combined
Benefit Fund, 249 F.3d 519, 524 (6th Cir. 2001), explained that “[i]t is well established that a change
in decisional law is usually not, by itself, an ‘extraordinary circumstance’ meriting Rule 60(b)(6)
relief.” The motion was thus denied, but the district court granted Stokes a certificate of
appealability on the sole issue of whether the district court erred in denying the Rule 60(b) motion.
                                           DISCUSSION
       In pertinent part, Federal Rule of Civil Procedure 60(b) provides:
               On motion and upon such terms as are just, the court may relieve a party or
       a party’s legal representative from a final judgment, order, or proceeding for the
       following reasons: (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence which by due diligence could not have been
       discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether
       heretofore denominated intrinsic or extrinsic), misrepresentation, or other
       misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
       satisfied, released, or discharged, or a prior judgment upon which it is based has been
       reversed or otherwise vacated, or it is no longer equitable that the judgment should
       have prospective application; or (6) any other reason justifying relief from the
       operation of the judgment. The motion shall be made within a reasonable time, and
       for reasons (1), (2), and (3) not more than one year after the judgment, order, or
       proceeding was entered or taken.
A district judge’s ruling on a request for relief pursuant to this provision of the federal rules is
reviewed only for an abuse of discretion, see Overbee v. Van Waters & Rogers, 765 F.2d 578, 580
(6th Cir. 1985), and is “circumscribed by public policy favoring finality of judgments and
termination of litigation.” Waifersong, Ltd. Inc. v. Classic Music Vending, 976 F.2d 290, 292 (6th
Cir. 1992).
        Even stricter standards are routinely applied to motions under subsection (6) of Rule 60(b)
than to motions made under other provisions of the rule. Indeed, relief may be granted under Rule
60(b)(6) “only in exceptional or extraordinary circumstances which are not addressed by the first
five numbered clauses of the Rule.” Olle v. Henry & Wright Corp., 910 F.2d 357, 365 (6th Cir.
1990) (citations omitted). “Courts . . . must apply subsection (b)(6) only as a means to achieve
substantial justice when something more than one of the grounds contained in Rule 60(b)’s first five
clauses is present.” Id. (citations and internal quotation marks omitted). “The ‘something more’ . . .
must include unusual and extreme situations where principles of equity mandate relief.” Id.
(emphasis in original).
         As recognized by the district judge in this case, in evaluating claims for relief pursuant to
Rule 60(b)(6), federal courts have consistently held “that a change in decisional law is usually not,
by itself, an ‘extraordinary circumstance’ meriting Rule 60(b)(6) relief.” Blue Diamond Coal Co.,
249 F.3d at 524. See also Gonzalez v. Crosby, 545 U.S. 524, _____, 125 S.Ct. 2641, 2650 (2005);
Agostini v. Felton, 521 U.S. 203, 239 (1997); Overbee, 765 F.2d at 580. The respondent in this case
in fact cites this line of decisions in opposing Stokes’s claim for relief based upon the en banc Abela
ruling. Especially prominent in his appellate argument is his reliance upon Gonzalez, a case in
which the United States Supreme Court ruled that a change in the way the applicable habeas corpus
statute-of-limitations period could be tolled did not resurrect a habeas petition that had been
dismissed as untimely in accordance with earlier precedent. As stated by the Court, “The District
No. 05-3020           Stokes v. Williams                                                        Page 4


Court’s interpretation was by all appearances correct under the Eleventh Circuit’s then-prevailing
interpretation of 28 U.S.C. § 2244(d)(2). It is hardly extraordinary that subsequently, after
petitioner’s case was no longer pending, this Court arrived at a different interpretation.” Gonzalez,
125 S.Ct. at 2650.
        Stokes denies that Gonzalez mandates a denial of Rule 60(b)(6) relief in the petitioner’s case
and argues that the Supreme Court decision does not necessarily foreclose relief even when a Rule
60(b) motion is based solely upon a subsequent change in the law. Instead, Stokes maintains that
relief was not granted to Gonzalez because of Gonzalez’s “lack of diligence” in seeking review of
the statute-of-limitations issue, not because the movant in that case was relying only upon a change
in the applicable law.
        The respondent counters that the petitioner’s argument misreads the Supreme Court’s
analysis. First, he notes that the Gonzalez majority, after noting that Rule 60(b)(6) relief requires
a showing of “extraordinary circumstances,” expressly disagreed with Gonzalez’s contention “that
Artuz’s [Artuz v. Bennett, 531 U.S. 4 (2000)] change in the interpretation of the AEDPA statute of
limitations meets this description.” Gonzales, 125 S.Ct. at 2650. Then, to bolster its position even
further, the Court explained simply that “[t]he change in the law worked by Artuz is all the less
extraordinary . . . because of [Gonzalez’s] lack of diligence in pursuing review of the statute-of-
limitations issue,” id. at 2651, not that the change in the law would have justified relief in the
absence of such a lack of diligence.
        Whether the Supreme Court would have found only the change in the law to have been
sufficient to justify Rule 60(b)(6) relief in Gonzalez is not determinative of the issue before this
court in this case. As noted previously, the Sixth Circuit’s Blue Diamond Coal Co. opinion held
only “that a change in decisional law is usually not, by itself, an ‘extraordinary circumstance’
meriting Rule 60(b)(6) relief.” Blue Diamond Coal Co., 249 F.3d at 524 (emphasis added). The
decision did not, however, foreclose the possibility that only a change in decisional law might, in
some circumstances, merit such relief. Indeed, in Blue Diamond Coal Co., the court recognized
“that the decision to grant Rule 60(b)(6) relief is a case-by-case inquiry that requires the trial court
to intensively balance numerous factors, including the competing policies of the finality of
judgments and the ‘incessant command of the court’s conscience that justice be done in light of all
the facts.’” Id. at 529 (quoting Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th Cir. 1984)).
         In Overbee, for example, we explained that “[n]umerous courts have held that the mere
showing of a change in the law is not enough to demonstrate . . . an extraordinary situation when the
judgment has become final”, but concluded that the unique facts of that case actually compelled the
grant of Rule 60(b)(6) relief. 765 F.2d at 580 (emphasis added). Crucial to the court’s
determination in Overbee were the facts that, “at the time the plaintiffs filed the motion, the
judgment was not final” and that the Ohio Supreme Court had reversed itself within only one year
of settling a question of state law. See id.
        Stokes argues here that similarly persuasive circumstances should have compelled the district
court to grant relief from the prior judgment dismissing his habeas corpus petition. However, unlike
the situation in Overbee, the original decision in the petitioner’s case had already become final by
the time the Rule 60(b) motion was filed. Given this distinction, we cannot say that the district court
abused its discretion in failing to reach the same result as that in Overbee, as a matter of equity, or
in choosing to give greater weight in this case to “the competing polic[y] of the finality of
judgments.” Blue Diamond Coal Co., 249 F.3d at 529.
                                           CONCLUSION
       For the reasons set out above, we AFFIRM the judgment of the district court.